 



ASSIGNMENT OF COMMERCIAL LEASE, 

CONSENT AND RELEASE AGREEMENT

  

THIS ASSIGNMENT OF COMMERCIAL LEASE, CONSENT AND RELEASE AGREEMENT (hereinafter
"Agreement") is made as of the _____ day of ___________, 20_______ by and among
Donegal Township, a municipal corporation (hereinafter "Landlord"), Marge Graham
(hereinafter "Assignor") and Sterling Seal & Supply, Inc. (hereinafter

 

"Assignee").

 

A.             Whereas, on or about August 1, 2013, Landlord and Assignor
entered into a Commercial Lease Agreement (hereinafter "Commercial Lease")
wherein Landlord leased to Assignor a portion of a certain building designated
as 34 N. Liberty St., West Alexander, Pennsylvania 15376 (hereinafter the
"Leased Premises"), a Copy of the Commercial Lease is attached hereto as Exhibit
"A"; and

 

B.             Whereas Assignor desires to assign all of its right, title and
interest in and to the Commercial Lease to Assignee, and Assignee desires to
accept such assignment and assume the obligations of Assignor under the
Commercial Lease; and

 

C.             Whereas Landlord is willing to consent to such assignment and
assumption and to release Assignor from liability related to the Commercial
Lease upon the following terms and conditions.

 

NOW, THEREFORE, intending to be legally bound hereby, and in consideration of
the above premises, the mutual covenants included herein, and other good,
valuable and sufficient consideration received, it is hereby agreed as follows:

 

1.             Assignment. Assignor hereby absolutely transfers, assigns and
sets over to Assignee all of the right, title and interest of Assignor in and to
the Commercial Lease. The assignment herein made shall be effective as of April
1, 2014 (hereinafter the "Effective Date"). Landlord agrees that such assignment
shall release Assignor from any liability or obligation of the tenant under the
Commercial Lease, arising from and after the Effective Date.

 

2.             Acceptance and Assumption. Assignee accepts the assignment made
in Paragraph 1 above, assumes the Commercial Lease, agrees to pay all rent and
other charges accruing under the Commercial Lease from and after the Effective
Date and agrees to observe and perform all of the other covenants, agreements
and obligations to be observed or performed by the tenant named in the
Commercial Lease from and after the Effective Date. Assignee has inspected the
Leased Premises and knows the present physical condition thereof and confirms
that neither Landlord nor any managing agent of the Building or their respective
officers, directors, employees, agents or beneficiaries have made any
representation or warranty to Assignee concerning the physical condition of the
Leased Premises, or otherwise, expressed or implied, and that Assignee does not
accept the Leased Premises in reliance upon any such representation or warranty.

 



1

 

 

3.             Consent. Landlord hereby consents to the assignment made in
Paragraph 1 above and the acceptance and assumption made in Paragraph 2 above,
provided, that notwithstanding such consent, Landlord's consent is limited to
the assignment and assumption herein made and shall not relieve Assignor and
Assignee from the obligation to obtain the consent of Landlord to

 

(i)   any future assignment, in whole or in part, of the interest of the tenant
under the Lease, or (ii) any future sublease of the Leased Premises, or any part
thereof.

 

4.             Warranty. Landlord and Assignor warrant and represent to each
other that all rental payments and other amounts due under the Commercial Lease
have been paid and received as of the Effective Date and that neither Landlord
nor Assignor have provided any notice of default to the other concerning any
performance or obligations under the Commercial Lease.

 

5.             Mutual Release. Landlord and Assignor hereby release each other,
and their respective shareholders, directors, officers, employees, agents, heirs
and administrators of and from any and all liability, judgements, suits, dues,
rents, causes of action, agreements, claims and demands whatsoever, at law or in
equity, which the parties now have, ever had, or will ever have, arising from or
out of, or in any way related to the Commercial Lease, any breach of the terms
of the Commercial Lease, or Graham's occupancy of the Leased Premises occurring
prior to the Effective Date.

 

6.             Tenant's Notice Address. For purposes of the Lease, Assignee's
address for purposes of delivering notice under the Lease is as follows:

 

Sterling Seal & Supply, Inc.

1105 Green Grove Road

Neptune, NJ 07753

Fax: 732-918-8114

 

7.             Integration. This Agreement constitutes the entire agreement
between the parties hereto regarding the subject matter hereof, and may only be
modified by writing duly executed by the parties.

 

8.             Miscellaneous. This Agreement (a) shall be binding upon and inure
to the benefit of Landlord, its successors and assigns and Assignor, Assignee
and their respective heirs, legal representatives and permitted successors and
permitted assigns, and (b) shall be governed by the laws of the Commonwealth of
Pennsylvania.

 

9.             Execution. This Agreement may be executed in counterparts, each
of which shall constitute an original instrument, but which counterparts
together shall constitute the same agreement. The delivery by either party to
the other of a facsimile of assigned counterpart shall have the same legally
binding effect as delivering of an original signed counterpart. Each of the
parties warrants and represents to the other that it has the full and complete
authority to enter into this Agreement and that no additional authorizations or
approvals are necessary

 

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Assignment of Commercial Lease, Consent and Release Agreement
as of the date first above written.

 

Witness: ASSIGNOR:       _____________________________
_____________________________     Marge Graham     ASSIGNEE:   ATTEST: Sterling
Seal & Supply, Inc   _____________________________
By:___________________________     Title: _________________________   ATTEST:
LANDLORD:     Donegal Township a Municipal Corporation  
_____________________________ _____________________________     By:
__________________________     Title: _________________________  

 

2

 